DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 13-20, drawn to a recombinant nonpathogenic Marek's Disease Virus (rMDVnp) comprising a first heterologous nucleic acid located in a first nonessential site in the rMDVnp 5genome and a second heterologous nucleic acid located in a second nonessential site in the rMDVnp genome; wherein the first heterologous nucleic acid comprises both a nucleotide sequence that encodes an Infectious Laryngotracheitis Virus glycoprotein D (ILTV gD) and a nucleotide sequence that encodes an Infectious Laryngotracheitis Virus glycoprotein I (ILTV gI);  10wherein the second heterologous nucleic acid comprises a nucleotide sequence that encodes an Infectious Bursal Disease Virus viral protein 2 (IBDV VP2); wherein the first nonessential site and the second nonessential site are either the same or different; and wherein when the first nonessential site and the second nonessential site are different, one is the US2 site and the other is the UL54.5 site.
Group II, claim(s) 8-12, drawn to a recombinant nucleic acid comprising in 5' to 3' direction in the following order: (i) a murine cytomegalovirus immediate early 1 (mCMV-IE1) promoter; (ii) a coding sequence for Infectious Bursal Disease Virus viral protein 2 (IBDV VP2); (iii) a transcription terminator sequence; (iv) an Infectious Laryngotracheitis Virus glycoprotein D (ILTV gD) promoter; (v) a coding sequence for the ILTV gD protein; (vi) an Infectious Laryngotracheitis Virus glycoprotein I (ILTV gI) promoter; and (vii) a coding sequence for the ILTV gl protein.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason that the technical feature of the claimed invention does not make a contribution over the prior art in view of WO 2013057236.  (WO236) in combination with WO 2013057235 *WO325). 
The technical feature of group I is directed to a recombinant nonpathogenic Marek's Disease Virus (rMDVnp) comprising a first heterologous nucleic acid located in a first nonessential site in the rMDVnp 5genome and a second heterologous nucleic acid located in a second nonessential site in the rMDVnp genome; wherein the first heterologous nucleic acid comprises both a nucleotide sequence that encodes an Infectious Laryngotracheitis Virus glycoprotein D (ILTV gD) and a nucleotide sequence that encodes an Infectious Laryngotracheitis Virus glycoprotein I (ILTV gI) ;  10wherein the second heterologous nucleic acid comprises a nucleotide sequence that encodes an Infectious Bursal Disease Virus viral protein 2 (IBDV VP2); wherein the first nonessential site and the second nonessential site are either the same or different; and wherein when the first nonessential site and the second nonessential site are different, one is the US2 site and the other is the UL54.5 site.
WO236 and /or WO235 also teaches a an rMDVnp comprises a first nucleic acid inserted in a first nonessential site in the rMDVnp genome and a second nucleic acid inserted in a second nonessential site in the rMDVnp genome. The first nucleic acid comprises both a nucleotide sequence that encodes an Infectious Laryngotracheitis Virus (ILTV) gD protein and a nucleotide sequence that encodes an Infectious Laryngotracheitis Virus (ILTV) gl protein in the same inserting positions US2 and UL54.5 site (See entire document, e.g. summary of inventions page 108 and examples 1-4), wherein the embodiments, the rMDVnp is an rHVT, which  inherently comprises a nucleotide sequence of IBDV VP2 further in view of “235” prior to the current Application was originally filed. compress the NDV F gene and the IBDV VP2 gene (See WO325 , e.g. pafe2-4 and 12-14 , claims 1-8 and Fig. 1). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648